Citation Nr: 0930546	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-09 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction is currently with the RO 
in Los Angeles, California, but in a June 2009 letter, the 
Veteran reported that he has moved to New Mexico.  


FINDING OF FACT

The Veteran's bilateral foot disability did not have onset in 
service or within one year of service and was not caused or 
aggravated by the Veteran's active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
bilateral foot disability have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
to service and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran's October 1965 enlistment examination notes that 
the Veteran suffers from pes planus.  His service treatment 
records show that in September 1966, the Veteran complained 
of pain in his arches.  The Veteran's pes planus was noted 
and arch supports were recommended.  

There are no other complaints of or treatment for foot pain 
or injury, including treatment for hallux valgus or bunions.  
On his September 1968 Report of Medical History, the Veteran 
checked the box labeled foot trouble, but the examining 
physician elaborates that this refers to the Veteran's pes 
planus which was not symptomatic at the time.  

Other than the Veteran's pre-existing pes planus, the 
Veteran's September 1968 separation examination does not note 
any foot problems, providing strong evidence against this 
claim.  

Furthermore, there is no evidence of any complaints of or 
treatment for foot pain or injury from the time the Veteran 
was discharged from service in 1968 until 2003 when private 
treatment records from Kaiser Permanente show treatment for 
bilateral hallus valgus, bunions, and degenerative joint 
disease.  Nothing in these private treatment records provides 
a nexus between the Veteran current foot disabilities and his 
active service.  

While the Veteran claims that while in the military he was 
issued boots that were the wrong size and that this caused 
his current foot problems, there is no evidence in the 
Veteran's service treatment records that the Veteran suffered 
from hallux valgus, bunions, or degenerative joint disease in 
service, nor is there any evidence that his pes planus was 
permanently aggravated by his active service.  The Veteran's 
service treatment records contain a single isolated complaint 
of arch pain in September 1966, but the Veteran did not 
complain of foot problems again in the two remaining years of 
his military service and his separation examination shows 
that he had no foot problems other than pes planus which was 
described as asymptomatic.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of 
the significant period of time between the Veteran's military 
service and his initial claim for service connection, as well 
as the lack of any medical evidence of a foot disability for 
over thirty years after service, the Board must find that 
such facts provide evidence against this claim, clearly 
indicating that the condition was not worsened during service 
and remained asymptomatic for many years after service. 

While the Veteran appears to sincerely believe that his 
current foot problems are related to his military service, he 
has presented no objective evidence in support of this claim 
and the etiology of any foot disability the Veteran currently 
experiences is a medical question on which the Veteran is not 
competent to provide an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder). 

As there is no objective evidence that the Veteran's 
bilateral foot disability had onset in service or within one 
year of service or was caused or aggravated by the Veteran's 
active service, and the service and post-service medical 
record provides evidence against this claim (outweighing his 
statements) entitlement to service connection for a bilateral 
foot disability is not warranted.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 
(2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The duty to notify was satisfied by a letter sent to the 
Veteran in September 2006, prior to the initial unfavorable 
decision by the RO.  This letter informed the Veteran of what 
evidence was required to substantiate his claim and of VA and 
the Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigns disability 
ratings and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as private treatment records.  The Board has also 
considered whether the Veteran should be afforded VA 
examinations for his bilateral foot disabilities; however, 
there is no evidence of any foot injury or onset of a chronic 
foot disability in service, or any evidence that the 
Veteran's pes planus was permanently aggravated in service.  
Furthermore there is no evidence of complaints of or 
treatment for a foot disability until over thirty years after 
service and no competent medical evidence establishing a 
nexus between the Veteran's current foot problems and his 
active service.  Accordingly, a referral for a VA examination 
is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board finds that the service and post-service 
treatment records, as a whole, provide highly probative 
evidence against these claims. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


